Citation Nr: 0817660	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  99-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is entitled to a total disability 
evaluation based on individual unemployability based on an 
extraschedular evaluation.  


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from March 1974 to 
March 1976, and from May 1978 to June 1984.

This matter arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
for a total disability evaluation based on individual 
unemployability.  The veteran was afforded a personal hearing 
before a RO Hearing Officer in January 1998.  A transcript of 
that hearing is contained in the claims file.  
The Board remanded the matter in February 2002 and April 
2003.  

The Board denied the veteran's claim for total disability 
evaluation based on individual unemployability in an August 
2004 decision.  The veteran appealed this determination to 
the United States Court of Appeals For Veterans Claims 
(Court).  In a Memorandum Decision in February 2007, the 
Court set aside, in part, the Board's decision and remanded 
the matter of referral for extraschedular consideration, and 
affirmed all other matters on appeal.  Thus, the remaining 
issue on appeal is correctly stated on the first page of this 
decision. 


FINDING OF FACT

The evidence does not show that the veteran's service-
connected bilateral painful feet secondary to metarsalgia, 
calluses, and osteotomies, an avulsion fracture of the right 
thumb, and scar over the right ear, are so exceptional or 
unusual that referral for extraschedular unemployability 
consideration by designated authority is required.  


CONCLUSION OF LAW

The criteria for referral of this case to the Director of 
Compensation and Pension Service for extraschedular 
consideration are not met.  38 C.F.R. § 4.16(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated March 2002, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007). Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.

The veteran was provided with several letters discussing the 
evidence considered, the legal criteria for determining 
whether his claim should be granted, and the analysis of the 
facts as applied to those criteria, including a statement of 
the case in August 1999, a supplemental statement of the case 
in August 2002, October 2002, and April 2004.  A Board 
decision in August 2004, and a Memorandum Decision by the 
Court in February 2007.  The veteran was able to participate 
effectively in the processing of his claim.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

Finally, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in pleadings 
before the Court that outlined the requirements for a total 
disability rating based on individual unemployability on an 
extraschedular basis in detail.  Therefore, any notice 
deficiency would not affect the essential fairness of the 
adjudication.  For this reason, no further development is 
required regarding the duty to notify.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been medically evaluated several times in 
conjunction with his claim. The duties to notify and assist 
have therefore been met.

Extraschedular rating

By way of background, service connection is currently in 
effect for bilateral painful feet secondary to metarsalgia, 
calluses, and osteotomies, currently evaluated as 30 percent 
disabling, and an avulsion fracture of the right thumb and 
scar over the right ear, each evaluated as noncompensable.  
Non-service connected disabilities include, but are not 
limited to, major depression, post-traumatic stress disorder 
(PTSD), multiple sclerosis, and tendonitis of the elbow.  His 
combined service-connected disability rating is 30 percent.  
The veteran contends that his service-connected disabilities, 
in and of themselves, prevent him from obtaining or 
maintaining employment.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  However, it is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a).  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed. 38 C.F.R. § 4.16(b).  

Initially, the Board notes that there is no evidence of an 
unusual clinical picture, symptoms which are out of the 
ordinary, or any other factor which could be characterized as 
exceptional or unusual regarding the veteran's service-
connected bilateral painful feet, rated at 30 percent 
disabling, or his noncompensable disabilities of avulsion 
fracture of the right thumb and a scar over the right ear, 
and the veteran has pointed to no such symptoms.  With 
respect to frequent hospitalization, there is no evidence of 
hospitalization for the veteran's service-connected 
disabilities in the recent or remote past.

With respect to whether his service-connected disabilities 
markedly interfere with employment rendering the disability 
picture unusual or exceptional, the Board notes that the 
veteran last worked as a factory worker in 1994.  He also had 
work history in the areas of plumbing, construction, machine 
operation (factory work), and cooking.  He completed high 
school.  He attended college for two years but received no 
additional degree.  He claimed in his application for 
compensation that he left his job due to his service- 
connected disabilities.

Evidence received from the Social Security Administration 
(SSA) shows that the veteran has been in receipt of 
disability benefits since 1994.  A June 1998 decision from 
the Office of Hearing and Appeal (OHA) of the SSA found that 
the veteran was unemployable as a result of his problem with 
major depression, which resulted in the veteran having poor 
to no ability to use judgment, deal with work stresses, 
interact with supervisors, maintain attention or 
concentration, or demonstrate reliability.  It was also noted 
that the veteran suffered from multiple sclerosis that 
resulted in slurred speech, mild nystagmus, and general 
instability of gait, and that he had a long history of drug 
and alcohol dependence.  The Board finds the evidence from 
SSA probative from the standpoint of determining the 
veteran's employability.  The records and decision from the 
SSA reference the veteran's service-connected disabilities 
but by no means attributed his unemployability to the same.  
Further, there is no demonstration from this evidence that 
his service-connected disabilities markedly interfere with 
employing rendering the disability picture unusual or 
exceptional.   

The Board is cognizant of a statement from a VA physician 
that suggests the veteran's unemployment is due to his 
service-connected disabilities.  Attention is specifically 
drawn to the report of an August 2002 VA orthopedic 
examination wherein the VA examiner opined that the veteran's 
condition in the right thumb, which is his dominant hand, and 
the condition of his feet would "seriously impair" the 
veteran's ability to obtain employment in the field for which 
he was trained.  

The record shows that the veteran attempted to obtain a 
college degree but was unable to so because of depression.  
The report of a Social and Industrial Survey in May 2003 
noted that the veteran had attempted vocational 
rehabilitation without any success.  His failure in these 
programs was attributed to his history of substance abuse.  
Additionally, after having undergone the Social and 
Industrial Survey, a VA examiner in March 2004 reviewed the 
report of the Survey, the August 2002 VA examination report, 
and the veteran's file.  Based on a review of these files the 
examiner opined that the service-connected disabilities in 
and of themselves, might have required a change of careers, 
but did not render the veteran unable to secure or follow 
substantially gainful employment.  The examiner further 
observed that the combination of the veteran's service-
connected and non- service-connected disabilities rendered 
the veteran unemployable. 

In this case, the objective evidence of record does not 
reflect a disability picture equating to marked interference 
with employment due to his service-connected disabilities.  
The probative evidence indicates that the veteran's service-
connected bilateral painful feet, avulsion fracture of the 
right thumb, and scar over the right ear, alone, do not cause 
marked interference with his employment.  The August 2002 VA 
examination report noted that service-connected disability 
would seriously impair his ability to obtain employment in 
the field for which he has trained.  However, evidence from 
SSA and the May 2003 Social and Industrial Survey clearly 
show that non-service connected disability is the 
overwhelming factor his inability to work.  Further, the 
March 2004 VA statement specifically addressed the crux of 
the matter.  The examiner stated that while requiring him to 
change careers, his service-connected disabilities did not 
render the veteran unable to secure or follow substantially 
gainful employment. 

The Board finds the March 2004 VA opinion to be probative as 
it was based on a review of the record, including the 
findings from the August 2002 VA examination report.  The 
findings are also supported by the evidence from SSA and the 
May 2003 VA survey which tends to show that his service-
connected disabilities, alone, did not markedly interfere 
with his employability.  

The Board finds the August 2002 VA opinion to be of lesser 
probative value as it was limited in scope.  It only 
addressed whether the veteran could work in the field for 
which he has trained, and not his overall employability.  The 
veteran has a high school education and some college, with 
work experience in several areas.  Further, the August 2002 
VA opinion did not address whether his service-connected 
disabilities, alone, prevented him from performing vocational 
rehabilitation, or were otherwise so unusual that he could 
not find other suitable gainful employment.  

The Board is cognizant of the veteran's service-connected 
disabilities and their impact on his employability.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. § 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  However, the evidence does not 
support the proposition that the veteran's service-connected 
disabilities present such an exceptional or unusual 
disability picture as to result in unemployability.  
Accordingly, referral of this case to appropriate VA 
officials for consideration of an extraschedular evaluation 
of unemployability is not warranted.


ORDER

The appeal is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


